Citation Nr: 0422546	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected torn medial 
meniscus of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from August 1975 to September 
1976.  He also had active duty in the Montana Army National 
Guard from April 17, 1982, to May 1, 1982.

This matter comes before the  Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied the above claim.  In 
March 2004, the veteran testified at a video-conference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records disclose that he jumped 
off a tank and injured his right knee in April 1982.  There 
were no complaints or findings of a low back disorder at that 
time; however, VA treatment records dated in January 1988 
note the veteran's complaints that he had suffered from low 
back pain since the time of his right knee injury.  He is 
currently diagnosed as having mechanical low back pain.  

Potentially relevant medical records have not been obtained 
by the RO.  The veteran reported that he was treated and/or 
hospitalized for low back problems in 1984 and 1986 at the 
Helena VA Medical Center (VAMC).  A January 1988 VA report of 
hospitalization also shows that he was previously treated for 
low back problems at that same facility in December 1987.  
The RO requested the veteran's VA medical records dated since 
1982; however, only records dated from 1988 forward were 
received.  It also appears that the veteran might have been 
awarded Social Security Administration (SSA) disability 
benefits in 1982.  Additional efforts are warranted to obtain 
the veteran's complete VA and SSA records.  See 38 C.F.R. 
§ 3.159(c)(2).  

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA is required to 
provide a medical examination or obtain a medical opinion 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; but (3) does not contain 
sufficient medical evidence for VA to make a decision.  The 
veteran maintains that he has suffered from low back pain 
since his documented fall injury in 1982.  In view of the 
foregoing, remand for a VA examination and medical opinion is 
warranted in this case.  

Additionally, the veteran testified that two of his VA 
doctors (Dr. W and Dr. B) told him that his low back disorder 
was related to his fall in 1982.  Documentation of these 
opinions should be obtained on remand.  

Finally, in November 2001 the RO wrote to the veteran and 
told him about the information and evidence required to 
substantiate a claim for service connection for his low back 
disorder as secondary to his service-connected right knee 
disorder.  However, he has not been notified of the 
information and evidence required to substantiate a claim for 
service connection for a low back disorder on a direct basis, 
and this should be accomplished on remand.  See 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is hereby REMANDED to the AMC for the 
following action: 

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
service connection for a low back disorder on 
a direct basis; (2) the information and 
evidence that VA will seek to obtain on his 
behalf; (3) the information or evidence that 
he is expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be associated 
with the claims folder.  

2.  Obtain statements from Dr. W. and Dr. B., 
if available, documenting their opinions as 
the date of onset and etiology of the 
veteran's low back disorder.  See Transcript 
of personal hearing, dated March 29, 2002.  

3.  Make arrangements to obtain the veteran's 
complete inpatient and outpatient VA 
treatment records for a low back disorder, 
including, but not limited to, those dated in 
1984, 1986, and 1987.  See Statement in 
Support of Claim, dated February 28, 2003.  
If these records are not available, a 
negative reply is requested.

4.  Make arrangements to obtain a copy of any 
SSA decision denying or granting disability 
benefits to the veteran.  The request should 
include all the records from SSA that were 
used in considering the veteran's claim for 
disability.  If these records are not 
available, a negative reply is requested.

5.  After the foregoing development has been 
accomplished to the extent necessary and the 
available records have been associated with 
the claims file, schedule the veteran for a 
VA orthopedic examination.  The examiner must 
have an opportunity to review the claims file 
and should state in the examination report 
that the claims file has been reviewed.  

The examiner is requested to provide an 
opinion as to diagnosis, etiology, and date 
of onset of any low back disorder identified 
on examination.  The examiner should state 
whether it is at least as likely as not that 
any current low back disorder had its onset 
during active service or is related to any 
in-service disease or injury, including the 
veteran's fall in 1982.  

The examiner should also state whether it is 
at least as likely as not that any current 
low back disorder was either caused or 
aggravated by the veteran's service-connected 
right knee disorder.

The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.  

6.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report is 
deficient in any manner or fails to provide 
the specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11. Vet. App. 268 (1998).
		
7.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



